                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

RONALD E. BOUCHER and
BRADLEY GELLER,

               Plaintiffs,                                    Case Number 17-13233
v.                                                            Honorable David M. Lawson
                                                              Magistrate Judge David R. Grand
STATE OF MICHIGAN, MICHIGAN
PROBATE COURTS, PUBLIC
ADMINSTRATORS, ST. CLAIR COUNTY,
WASHTENAW COUNTY, and ALL
COUNTIES,

               Defendants,
and

UNITED STATES OF AMERICA,

               Interested party.
                                               /

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
                      AND DISMISSING CASE

       Presently before the Court is the report issued on April 26, 2019 by Magistrate Judge David

R. Grand pursuant to 28 U.S.C. § 636(b), recommending that the Court grant the several motions

to dismiss filed in this case and dismiss any remaining claims sua sponte for lack of subject matter

jurisdiction. Although the magistrate judge’s report stated that the parties to this action may object

to and seek review of the recommendation within fourteen days of service of the report, no

objections have been filed. The parties’ failure to file objections to the report and recommendation

waives any further right to appeal. Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370,

1373 (6th Cir. 1987). Likewise, the failure to object to the magistrate judge’s report releases the

Court from its duty to independently review the matter. Thomas v. Arn, 474 U.S. 140, 149 (1985).

However, the Court agrees with the findings and conclusions of the magistrate judge.
        Accordingly, it is ORDERED that the magistrate judge’s report and recommendation

(ECF No. 66) is ADOPTED.

        It is further ORDERED that the defendants’ motions to dismiss (ECF No. 53, 54, 55, and

56) are GRANTED and that any remaining claims are DISMISSED for lack of subject matter

jurisdiction.

        It is further ORDERED that the amended complaint is DISMISSED WITH

PREJUDICE.

                                                                   s/David M. Lawson
                                                                   DAVID M. LAWSON
                                                                   United States District Judge

Date: May 16, 2019



                                         PROOF OF SERVICE

                      The undersigned certifies that a copy of the foregoing order was
                      served upon each attorney or party of record herein by
                      electronic means or first class U.S. mail on May 16, 2019.

                                                 s/Susan K. Pinkowski
                                                 SUSAN K. PINKOWSKI




                                                   -2-
